Exhibit CLAYTON WILLIAMS ENERGY, INC. INDEMNIFICATION AGREEMENT This Indemnification Agreement (“Agreement”) is made and entered into as of the day of , 2008, by and between Clayton Williams Energy, Inc., a Delaware corporation (the “Company”), and [NAME] (“Indemnitee”). RECITALS A.Competent and experienced persons are reluctant to serve or continue to serve corporations as directors, executive officers or in other capacities unless they are provided with adequate protection through insurance and indemnification against claims and actions against them arising out of their service to and activities on behalf of those corporations. B.The Board of Directors of the Company (the “Board”) has determined that the inability to attract and retain such persons would be detrimental to the best interests of the Company and its stockholders and that the Company should act to assure such persons that there will be increased certainty of adequate protection in the future. C.The Board has also determined that it is reasonable, prudent and necessary for the
